 



EXHIBIT 10.1
(CAMERON LOGO) [h38219h3821900.gif]
INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is effective as of
February 17, 2005, by and among Cameron International Corporation, a Delaware
corporation (“Cameron”), and Mr. Peter J. Fluor (the “Indemnitee”).
     WHEREAS, the Indemnitee has been asked to serve on the Board of Directors
of Cameron (the “Board”);
     WHEREAS, it is reasonable, prudent and necessary for Cameron contractually
to obligate itself to indemnify persons serving as directors of Cameron to the
fullest extent permitted by applicable law so that they will serve or continue
to serve as directors of Cameron free from undue concern that they will not be
so indemnified;
     WHEREAS, the Indemnitee is willing to serve and continue to serve on the
Board on the condition that he be so indemnified; and
     WHEREAS, to the extent permitted by law, this Agreement is a supplement to
and in furtherance of the provisions of the Amended and Restated Certificate of
Incorporation of Cameron (the “Certificate”) and the provisions of the Bylaws of
Cameron (the “Bylaws”) or resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of the
Indemnitee thereunder;
     NOW THEREFORE, in consideration of the premises and the covenants contained
herein, Cameron and the Indemnitee do hereby covenant and agree as follows:
     Section 1. Services by the Indemnitee. The Indemnitee agrees to continue to
serve at the request of Cameron as a director of Cameron (including, without
limitation, service on one or more committees of the Board). Notwithstanding the
foregoing, the Indemnitee may at any time and for any reason resign from any
such position.
     Section 2. Indemnification — General. Cameron shall indemnify, and advance
Expenses (as hereinafter defined) to, the Indemnitee as provided in this
Agreement and to the fullest extent permitted by applicable law in effect on the
date hereof and to such greater extent as applicable law may thereafter from
time to time permit. The rights of the Indemnitee provided under the preceding
sentence shall include, but shall not be limited to, the rights set forth in the
other Sections of this Agreement.
     Section 3. Proceedings Other Than Proceedings by or in the Right of
Cameron. The Indemnitee shall be entitled to the rights of indemnification
provided in this Section 3 if, by reason of his Corporate Status (as hereinafter
defined), he is, or is threatened to be made, a party to or participant in any
threatened, pending or completed Proceeding (as hereinafter defined),

 



--------------------------------------------------------------------------------



 



other than a Proceeding by or in the right of Cameron. Pursuant to this
Section 3, Cameron shall indemnify the Indemnitee against Expenses, judgments,
penalties, fines and amounts paid in settlement (as and to the extent permitted
hereunder) actually and reasonably incurred by him or on his behalf in
connection with such Proceeding or any claim, issue or matter therein, if he
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of Cameron, and, with respect to any criminal
Proceeding, if he also had no reasonable cause to believe his conduct was
unlawful.
     Section 4. Proceedings by or in the Right of Cameron. The Indemnitee shall
be entitled to the rights of indemnification provided in this Section 4 if, by
reason of his Corporate Status, he is, or is threatened to be made, a party to
or participant in any threatened, pending or completed Proceeding brought by or
in the right of Cameron to procure a judgment in its favor. Pursuant to this
Section 4, Cameron shall indemnify the Indemnitee against Expenses actually and
reasonably incurred by him or on his behalf in connection with such Proceeding
if he acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of Cameron. Notwithstanding the foregoing, no
indemnification against such Expenses shall be made in respect of any claim,
issue or matter in such Proceeding as to which the Indemnitee shall have been
adjudged to be liable to Cameron or if applicable law prohibits such
indemnification; provided, however, that if applicable law so permits,
indemnification against Expenses shall nevertheless be made by Cameron in such
event if and to the extent that the court in which such Proceeding shall have
been brought or is pending, shall so determine.

    Section 5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.

          (a) To the extent that the Indemnitee is, by reason of his Corporate
Status, a party to and is successful, on the merits or otherwise, in any
Proceeding, Cameron shall indemnify the Indemnitee against all Expenses actually
and reasonably incurred by him or on his behalf in connection therewith. If the
Indemnitee is not wholly successful in defense of any Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, Cameron shall indemnify the
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each such claim, issue or matter as to which the
Indemnitee is successful, on the merits or otherwise. For purposes of this
Section 5(a), the term “successful, on the merits or otherwise,” shall include,
but shall not be limited to, (i) the termination of any claim, issue or matter
in a Proceeding by withdrawal or dismissal, with or without prejudice,
(ii) termination of any claim, issue or matter in a Proceeding by any other
means without any express finding of liability or guilt against the Indemnitee,
with or without prejudice, (iii) the expiration of 120 days after the making of
a claim or threat of a Proceeding without the institution of the same and
without any promise or payment made to induce a settlement or (iv) the
settlement of any claim, issue or matter in a Proceeding pursuant to which the
Indemnitee pays less than $200,000. The provisions of this Section 5(a) are
subject to Section 5(b) below.
          (b) In no event shall the Indemnitee be entitled to indemnification
under Section 5(a) above with respect to a claim, issue or matter to the extent
(i) applicable law prohibits such indemnification, or (ii) an admission is made
by the Indemnitee in writing to Cameron or in such Proceeding or a final,
nonappealable determination is made in such

2



--------------------------------------------------------------------------------



 




Proceeding that the standard of conduct required for indemnification under this
Agreement has not been met with respect to such claim, issue or matter.
     Section 6. Indemnification for Expenses as a Witness. Notwithstanding any
provisions herein to the contrary, to the extent that the Indemnitee is, by
reason of his Corporate Status, a witness in any Proceeding, Cameron shall
indemnify the Indemnitee against all Expenses actually and reasonably incurred
by or on behalf of the Indemnitee in connection therewith.
     Section 7. Advancement of Expenses. Cameron shall advance all reasonable
Expenses incurred by or on behalf of the Indemnitee in connection with any
Proceeding within 10 days after the receipt by Cameron of a statement or
statements from the Indemnitee requesting such advance or advances from time to
time, whether prior to or after the final disposition of such Proceeding. Such
statement or statements shall reasonably evidence the Expenses incurred by or on
behalf of the Indemnitee. The Indemnitee hereby expressly undertakes to repay
such amounts advanced only if, and to the extent that, it shall ultimately be
determined by a final, non-appealable adjudication or arbitration decision that
the Indemnitee is not entitled to be indemnified against such Expenses. All
amounts advanced to the Indemnitee by Cameron pursuant to this Section 7 shall
be without interest. Cameron shall make all advances pursuant to this Section 7
without regard to the financial ability of the Indemnitee to make repayment,
without bond or other security and without regard to the prospect of whether the
Indemnitee may ultimately be found to be entitled to indemnification under the
provisions of this Agreement. Any required reimbursement of Expenses by the
Indemnitee shall be made by the Indemnitee to Cameron within 10 days following
the entry of the final, non-appealable adjudication or arbitration decision
pursuant to which it is determined that the Indemnitee is not entitled to be
indemnified against such Expenses.
     Section 8. Procedure for Determination of Entitlement to Indemnification.
          (a) To obtain indemnification under this Agreement, the Indemnitee
shall submit to Cameron a written request therefor, along with such
documentation and information as is reasonably available to the Indemnitee and
reasonably necessary to determine whether and to what extent the Indemnitee is
entitled to indemnification. The Secretary of Cameron shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
the Indemnitee has requested indemnification.
          (b) Upon written request by the Indemnitee for indemnification
pursuant to the first sentence of Section 8(a) hereof, a determination, if
required by applicable law, with respect to the Indemnitee’s entitlement thereto
shall be made in the specific case: (i) by the Board by a majority vote of a
quorum consisting of Disinterested Directors (as hereinafter defined); or
(ii) if a quorum of the Board consisting of Disinterested Directors is not
obtainable or, even if obtainable, such quorum of Disinterested Directors so
directs, by Independent Counsel (as hereinafter defined), as selected pursuant
to Section 8(d), in a written opinion to the Board (which opinion may be a “more
likely than not” opinion), a copy of which shall be delivered to the Indemnitee.
If it is so determined that the Indemnitee is entitled to indemnification,
Cameron shall make payment to the Indemnitee within 10 days after such
determination. The Indemnitee shall cooperate with the Person or Persons making
such

3



--------------------------------------------------------------------------------



 




determination with respect to the Indemnitee’s entitlement to indemnification,
including providing to such Person or Persons upon reasonable advance request
any documentation or information which is not privileged or otherwise protected
from disclosure and which is reasonably available to the Indemnitee and
reasonably necessary to such determination. Subject to the provisions of
Section 10 hereof, any costs or expenses (including reasonable attorneys’ fees
and disbursements) incurred by the Indemnitee in so cooperating with the Person
or Persons making such determination shall be borne by Cameron, and Cameron
hereby agrees to indemnify and hold the Indemnitee harmless therefrom.
          (c) Notwithstanding the foregoing, if a Change of Control has
occurred, the Indemnitee may require a determination with respect to the
Indemnitee’s entitlement to indemnification to be made by Independent Counsel,
as selected pursuant to Section 8(d), in a written opinion to the Board (which
opinion may be a “more likely than not” opinion), a copy of which shall be
delivered to the Indemnitee.
          (d) In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 8(b) or (c) hereof, the
Independent Counsel shall be selected as provided in this Section 8(d). If a
Change of Control shall not have occurred, the Independent Counsel shall be
selected by the Board (including a vote of a majority of the Disinterested
Directors if obtainable), and Cameron shall give written notice to the
Indemnitee advising him of the identity of the Independent Counsel so selected.
If a Change of Control shall have occurred, the Independent Counsel shall be
selected by the Indemnitee (unless the Indemnitee shall request that such
selection be made by the Board, in which event the preceding sentence shall
apply), and approved by Cameron (which approval shall not be unreasonably
withheld). If (i) an Independent Counsel is to make the determination of
entitlement pursuant to Section 8(b) or (c) hereof, and (ii) within 20 days
after submission by the Indemnitee of a written request for indemnification
pursuant to Section 8(a) hereof, no Independent Counsel shall have been
selected, either Cameron or the Indemnitee may petition the appropriate court of
the State (as hereafter defined) or other court of competent jurisdiction for
the appointment as Independent Counsel of a Person selected by such court or by
such other Person as such court shall designate. Cameron shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to Section 8(b) or (c) hereof, and
Cameron shall pay all reasonable fees and expenses incident to the procedures of
this Section 8(d), regardless of the manner in which such Independent Counsel
was selected or appointed. Upon the due commencement of any judicial proceeding
or arbitration pursuant to Section 10(a)(iv) of this Agreement, Independent
Counsel shall be discharged and relieved of any further responsibility in such
capacity (subject to the applicable standards of professional conduct then
prevailing).
     Section 9. Presumptions and Effect of Certain Proceedings; Construction of
Certain Phrases.
          (a) In making a determination with respect to whether the Indemnitee
is entitled to indemnification hereunder, the Reviewing Party making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement if the Indemnitee has submitted a request for
indemnification in accordance with Section 8(a) of this

4



--------------------------------------------------------------------------------



 




Agreement, and anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion, by clear and convincing evidence.
          (b) Subject to the terms of Section 16 below, the termination of any
Proceeding or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of the Indemnitee to indemnification or create a
presumption that the Indemnitee did not act in good faith and in a manner which
he reasonably believed to be in or not opposed to the best interests of Cameron
or, with respect to any criminal Proceeding, that the Indemnitee had reasonable
cause to believe that his conduct was unlawful.
          (c) For purposes of any determination of the Indemnitee’s entitlement
to indemnification under this Agreement or otherwise, the Indemnitee shall be
deemed to have acted in good faith and in a manner he reasonably believe to be
in or not opposed to the best interests of Cameron, and, with respect to a
criminal Proceeding, to have also had no reasonable cause to believe his conduct
was unlawful, if the Indemnitee’s action is based on the records or books of
account of Cameron or another enterprise, including financial statements, or on
information supplied to the Indemnitee by the officers of Cameron or another
enterprise in the course of their duties, or on the advice of legal or financial
counsel for Cameron or the Board (or any committee thereof) or for another
enterprise or its board of directors (or any committee thereof), or on
information or records given or reports made by an independent certified public
accountant or by an appraiser or other expert selected by Cameron or the Board
(or any committee thereof) or by another enterprise or its board of directors
(or any committee thereof). For purposes of this Section 9(c), the term “another
enterprise” means any other corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise of which the
Indemnitee is or was serving at the request of Cameron as a director, officer,
employee or agent. The provisions of this Section 9(c) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed or found to have met the applicable standard of conduct set forth
in this Agreement. In addition, the knowledge and/or actions, or failure to act,
of any other director, trustee, partner, managing member, fiduciary, officer,
agent or employee of Cameron shall not be imputed to the Indemnitee for purposes
of determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this Section 9(c) are satisfied, it shall in any
event be presumed that the Indemnitee has acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of Cameron,
and, with respect to a criminal Proceeding, that he also had no reasonable cause
to believe his conduct was unlawful. Anyone seeking to overcome this presumption
shall have the burden of proof and the burden of persuasion, by clear and
convincing evidence.
          (d) For purposes of this Agreement, references to “fines” shall
include any excise taxes assessed on the Indemnitee with respect to an employee
benefit plan; references to “serving at the request of Cameron” shall include,
but shall not be limited to, any service as a director, officer, employee or
agent of Cameron which imposes duties on, or involves services by, the
Indemnitee with respect to an employee benefit plan, its participants or its
beneficiaries; and if the Indemnitee has acted in good faith and in a manner he
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan, he shall be deemed to

5



--------------------------------------------------------------------------------



 




have acted in a manner “not opposed to the best interests of Cameron” as used in
this Agreement. The provisions of this Section 9(d) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed or found to have met the applicable standard of conduct set forth
in this Agreement.
     Section 10. Remedies of the Indemnitee.
          (a) In the event that (i) a determination is made pursuant to
Section 8 of this Agreement that the Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 7 of this Agreement, (iii) the determination of
entitlement to indemnification is to be made by the Board pursuant to
Section 8(b) of this Agreement and such determination shall not have been made
and delivered to the Indemnitee in writing within twenty (20) days after receipt
by Cameron of the request for indemnification, (iv) the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 8(b) or (c) of this Agreement and such determination shall not have been
made in a written opinion to the Board and a copy delivered to the Indemnitee
within forty-five (45) days after receipt by Cameron of the request for
indemnification, (v) payment of indemnification is not made pursuant to
Section 6 of this Agreement within 10 days after receipt by Cameron of a written
request therefor or (vi) payment of indemnification is not made within 10 days
after a determination has been made that the Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 8 or 9 of this Agreement, the Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of his entitlement to such
indemnification or advancement of Expenses. Alternatively, the Indemnitee, at
his sole option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the rules of the American Arbitration Association. The
Indemnitee shall commence such Proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which the Indemnitee first has
the right to commence such Proceeding pursuant to this Section 10(a); provided,
however, that the foregoing clause shall not apply in respect of a Proceeding
brought by the Indemnitee to enforce his rights under Section 5 of this
Agreement.
          (b) In the event that a determination is made pursuant to Section 8 of
this Agreement that the Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 10 shall
be conducted in all respects as a de novo trial or a de novo arbitration (as
applicable) on the merits, and the Indemnitee shall not be prejudiced by reason
of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 10, Cameron shall have the burden of proving
that the Indemnitee is not entitled to indemnification, and Cameron shall be
precluded from referring to or offering into evidence a determination made
pursuant to Section 8 of this Agreement that is adverse to the Indemnitee’s
right to indemnification. If the Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section 10, the Indemnitee shall not be required to
reimburse Cameron for any advances pursuant to Section 7 until a final
determination is made with respect to the Indemnitee’s entitlement to
indemnification (as to which rights of appeal have been exhausted or lapsed).
          (c) If a determination is made or deemed to have been made pursuant to
Section 8 or 9 of this Agreement that the Indemnitee is entitled to
indemnification, Cameron

6



--------------------------------------------------------------------------------



 




shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 10, absent (i) a misstatement by the
Indemnitee of a material fact, or an omission by the Indemnitee of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.
          (d) Cameron shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 10 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that Cameron is bound by all of the provisions of this Agreement.
          (e) In the event that the Indemnitee, pursuant to this Section 10,
seeks a judicial adjudication or an award in arbitration to enforce his rights
under, or to recover damages for breach of, this Agreement, the Indemnitee shall
be entitled to recover from Cameron, and shall be indemnified by Cameron
against, any and all Expenses actually and reasonably incurred by him in such
judicial adjudication or arbitration, unless the court or arbitrator determines
that each of the Indemnitee’s claims in such Proceeding were made in bad faith
or were frivolous. In the event that a Proceeding is commenced by or in the
right of Cameron against the Indemnitee to enforce or interpret any of the terms
of this Agreement, the Indemnitee shall be entitled to recover from Cameron, and
shall be indemnified by Cameron against, any and all Expenses actually and
reasonably incurred by him in such Proceeding (including with respect to any
counter-claims or cross-claims made by the Indemnitee against Cameron in such
Proceeding), unless the court or arbitrator determines that each of the
Indemnitee’s material defenses in such Proceeding were made in bad faith or were
frivolous.
          (f) Any judicial adjudication or arbitration determined under this
Section 10 shall be final and binding on the parties.
     Section 11. Defense of Certain Proceedings. In the event Cameron shall be
obligated under this Agreement to pay the Expenses of any Proceeding against the
Indemnitee in which Cameron is a co-defendant with the Indemnitee, Cameron shall
be entitled to assume the defense of such Proceeding, with counsel approved by
the Indemnitee, which approval shall not be unreasonably withheld, upon the
delivery to the Indemnitee of written notice of its election to do so. After
delivery of such notice, approval of such counsel by the Indemnitee and the
retention of such counsel by Cameron, the Indemnitee shall nevertheless be
entitled to employ or continue to employ his own counsel in such Proceeding.
Employment of such counsel by the Indemnitee shall be at the cost and expense of
Cameron unless and until Cameron shall have demonstrated to the reasonable
satisfaction of the Indemnitee and the Indemnitee’s counsel that there is
complete identity of issues and defenses and no conflict of interest between
Cameron and the Indemnitee in such Proceeding, after which time further
employment of such counsel by the Indemnitee shall be at the cost and expense of
the Indemnitee. In all events, if Cameron shall not, in fact, have timely
employed counsel to assume the defense of such Proceeding, then the fees and
Expenses of the Indemnitee’s counsel shall be at the cost and expense of
Cameron.
     Section 12. Exception to Right of Indemnification or Advancement of
Expenses. Notwithstanding any other provision of this Agreement, the Indemnitee
shall not be entitled to

7



--------------------------------------------------------------------------------



 



indemnification or advancement of Expenses under this Agreement with respect to
any Proceeding, or any claim therein, brought or made by the Indemnitee against:
          (a) Cameron, except for (i) any claim or Proceeding in respect of this
Agreement and/or the Indemnitee’s rights hereunder, (ii) any claim or Proceeding
to establish or enforce a right to indemnification under any statute or law and
(iii) any counter-claim or cross-claim brought or made by him against Cameron in
any Proceeding brought by or in the right of Cameron against him; or
          (b) any other Person, except for Proceedings or claims approved by the
Board.
     Section 13. Contribution.
          (a) If, with respect to any Proceeding, the indemnification provided
for in this Agreement is held by a court of competent jurisdiction to be
unavailable to the Indemnitee for any reason other than that the Indemnitee did
not act in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of Cameron or, with respect to a criminal
Proceeding, that the Indemnitee had reasonable cause to believe his conduct was
unlawful, Cameron shall contribute to the amount of Expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by the Indemnitee or on his behalf in connection with such Proceeding or any
claim, issue or matter therein in such proportion as is appropriate to reflect
the relative benefits received by the Indemnitee and the relative fault of the
Indemnitee versus the other defendants or participants in connection with the
action or inaction which resulted in such Expenses, judgments, penalties, fines
and amounts paid in settlement, as well as any other relevant equitable
considerations.
          (b) Cameron and the Indemnitee agree that it would not be just and
equitable if contribution pursuant to this Section 13 were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take into account the equitable considerations referred to in Section 13(a)
above.
          (c) No Person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act of 1933) shall be entitled to
contribution from any Person who was not found guilty of such fraudulent
misrepresentation.
     Section 14. Officer and Director Liability Insurance.
          (a) Cameron shall use all commercially reasonable efforts to obtain
and maintain in effect during the entire period for which Cameron is obligated
to indemnify the Indemnitee under this Agreement, one or more policies of
insurance with reputable insurance companies to provide the directors and
officers of Cameron with coverage for losses from wrongful acts and omissions
and to ensure Cameron’s performance of its indemnification obligations under
this Agreement. In all such insurance policies, the Indemnitee shall be named as
an insured in such a manner as to provide the Indemnitee with the same rights
and benefits as are accorded to the most favorably insured of Cameron’s
directors and officers. Notwithstanding the foregoing, Cameron shall have no
obligation to obtain or maintain such insurance if Cameron determines in good
faith that the Indemnitee is covered by such insurance maintained by a
subsidiary or parent of Cameron.

8



--------------------------------------------------------------------------------



 



          (b) To the extent that Cameron maintains an insurance policy or
policies providing liability insurance for directors or officers of any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise which the Indemnitee serves at the
request of Cameron, the Indemnitee shall be named as an insured under and shall
be covered by such policy or policies in accordance with its or their terms to
the maximum extent of the coverage available for the most favorably insured
director or officer under such policy or policies.
          (c) In the event that Cameron is a named insured under any policy or
policies of insurance referenced in either Section 14(a) or (b) above, Cameron
hereby covenants and agrees that it will not settle any claims or Proceedings
that may be covered by such policy or policies of insurance and in which the
Indemnitee has or may incur Expenses, judgments, penalties, fines or amounts
paid in settlement without the prior written consent of the Indemnitee.
     Section 15. Security. Upon reasonable request by the Indemnitee, Cameron
shall provide security to the Indemnitee for Cameron’s obligations hereunder
through an irrevocable bank letter of credit, funded trust or other similar
collateral. Any such security, once provided to the Indemnitee, may not be
revoked or released without the prior written consent of the Indemnitee, which
consent may be granted or withheld at the Indemnitee’s sole and absolute
discretion.
     Section 16. Settlement of Claims. Cameron shall not be liable to indemnify
the Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without Cameron’s written consent, which consent shall not
be unreasonably withheld.
     Section 17. Duration of Agreement. This Agreement shall be unaffected by
the termination of the Corporate Status of the Indemnitee and shall continue for
so long as the Indemnitee may have any liability or potential liability by
virtue of his Corporate Status, including, without limitation, the final
termination of all pending Proceedings in respect of which the Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any Proceeding commenced by the Indemnitee pursuant to Section 10 of this
Agreement relating thereto, whether or not he is acting or serving in such
capacity at the time any liability or Expense is incurred for which
indemnification can be provided under this Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of Cameron), assigns, spouses,
heirs, executors and personal and legal representatives.
     Section 18. Remedies of Cameron. Cameron hereby covenants and agrees to
submit any and all disputes relating to this Agreement that the parties are
unable to resolve between themselves to binding arbitration pursuant to the
rules of the American Arbitration Association and waives all rights to judicial
adjudication of any matter or dispute relating to this Agreement except where
judicial adjudication is requested or required by the Indemnitee.
     Section 19. Covenant Not to Sue, Limitation of Actions and Release of
Claims. No legal action shall be brought and no cause of action shall be
asserted by or on behalf of Cameron (or any of its subsidiaries) against the
Indemnitee, his spouse, heirs, executors, personal

9



--------------------------------------------------------------------------------



 



representatives or administrators after the expiration of two (2) years from the
date on which the Corporate Status of the Indemnitee is terminated (for any
reason), and any claim or cause of action of Cameron (or any of its
subsidiaries) shall be extinguished and deemed released unless asserted by
filing of a legal action within such two-year period; provided, however, that
the foregoing shall not apply to any action or cause of action brought or
asserted by Cameron pursuant to or in respect of this Agreement and shall not
constitute a waiver or release of any of Cameron’s rights under this Agreement.
     Section 20. Limitation of Liability. Notwithstanding any other provision of
this Agreement, neither party shall have any liability to the other for, and
neither party shall be entitled to recover from the other, any consequential,
special, punitive, multiple or exemplary damages as a result of a breach of this
Agreement.
     Section 21. Subrogation. In the event of any payment under this Agreement,
Cameron shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable Cameron to bring suit to enforce such
rights.
     Section 22. No Multiple Recovery. Cameron shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that the Indemnitee has otherwise actually received such
payment under any insurance policy, contract, agreement or otherwise.
     Section 23. Definitions. For purposes of this Agreement:
          (a) “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person. For purposes hereof, “control” (including, with correlative
meaning, the terms “controlling”, “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of such Person, by contract or
otherwise.
          (b) “Change of Control” shall mean a change in control of Cameron
occurring after the date of this Agreement of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not Cameron is then subject to such reporting
requirement. Without limiting the foregoing, such a Change in Control shall be
deemed to have occurred if, after the date of this Agreement, (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of Cameron representing 20%
or more of the combined voting power of Cameron’s then outstanding securities
entitled to vote generally in the election of directors without the prior
approval of at least two-thirds of the members of the Board in office
immediately prior to such person attaining such percentage interest;
(ii) Cameron is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board in office immediately prior to such transaction or event constitute less
than a majority of

10



--------------------------------------------------------------------------------



 




the Board thereafter; (iii) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board (including
for this purpose any new director whose election or nomination for election by
Cameron’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board; or
(iv) approval by the shareholders of Cameron of a liquidation or dissolution of
Cameron.
          (c) “Company” means Cooper Cameron Corporation, a Delaware
corporation.
          (d) “Corporate Status” describes the status of an individual who is or
was an officer or director of Cameron, or is or was serving at the request of
Cameron as an officer, director, employee or agent of another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise.
          (e) “Disinterested Director” means a director of Cameron who is not
and was not a party to, or otherwise involved in, the Proceeding for which
indemnification is sought by the Indemnitee.
          (f) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (g) “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating or being or preparing to be a witness in a
Proceeding.
          (h) “Independent Counsel” means a law firm or a member of a law firm
that is experienced in matters of corporation law and neither presently is, nor
in the past five (5) years has been, retained to represent: (i) Cameron or the
Indemnitee in any matter material to either such party or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any Person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either Cameron or
the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement.
          (i) “Person” means a natural person, firm, partnership, joint venture,
association, corporation, company, limited liability company, trust, business
trust, estate or other entity.
          (j) “Proceeding” includes any action, suit, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative.
          (k) “State” means the State of Texas.
     Section 24. Non-Exclusivity. The Indemnitee’s rights of indemnification and
to receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive

11



--------------------------------------------------------------------------------



 



of any other rights to which the Indemnitee may at any time be entitled under
applicable law, the Certificate, the Bylaws, any agreement, a vote of
stockholders, a resolution of directors or otherwise.
     Section 25. Remedies Not Exclusive. No right or remedy herein conferred
upon the Indemnitee is intended to be exclusive of any other right or remedy,
and every other right or remedy shall be cumulative of and in addition to the
rights and remedies given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy of the
Indemnitee hereunder or otherwise shall not be deemed an election of remedies on
the part of the Indemnitee and shall not prevent the concurrent assertion or
employment of any other right or remedy by the Indemnitee.
     Section 26. Changes in Law. In the event that a change in applicable law
after the date of this Agreement, whether by statute, rule or judicial decision,
expands or otherwise increases the right or ability of a Delaware corporation to
indemnify a member of its board of directors or an officer, the Indemnitee
shall, by this Agreement, enjoy the greater benefits so afforded by such change.
In the event that a change in applicable law after the date of this Agreement,
whether by statute, rule or judicial decision, narrows or otherwise reduces the
right or ability of a Delaware corporation to indemnify a member of its board of
directors or an officer, such change shall have no effect on this Agreement or
any of the Indemnitee’s rights hereunder, except and only to the extent required
by law.
     Section 27. Interpretation of Agreement. Cameron and the Indemnitee
acknowledge and agree that it is their intention that this Agreement be
interpreted and enforced so as to provide indemnification to the Indemnitee to
the fullest extent now or hereafter permitted by law.
     Section 28. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; (b) such
provision or provisions will be deemed reformed to the extent necessary to
conform to applicable law and to give maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision or
provisions held invalid, illegal or unenforceable.
     Section 29. Governing Law; Jurisdiction and Venue; Specific Performance.
          (a) The parties agree that this Agreement shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.

12



--------------------------------------------------------------------------------



 



          (b) ANY “ACTION OR PROCEEDING” (AS SUCH TERM IS DEFINED BELOW) ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE FILED IN AND LITIGATED OR
ARBITRATED SOLELY BEFORE THE COURTS LOCATED IN OR ARBITRATORS SITTING IN HARRIS
COUNTY IN THE STATE OF TEXAS, AND EACH PARTY TO THIS AGREEMENT: (i) GENERALLY
AND UNCONDITIONALLY ACCEPTS THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS
AND ARBITRATORS AND VENUE THEREIN, AND WAIVES TO THE FULLEST EXTENT PROVIDED BY
LAW ANY DEFENSE OR OBJECTION TO SUCH JURISDICTION AND VENUE BASED UPON THE
DOCTRINE OF “FORUM NON CONVENIENS;” AND (ii) GENERALLY AND UNCONDITIONALLY
CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY DELIVERY OF
CERTIFIED OR REGISTERED MAILING OF THE SUMMONS AND COMPLAINT IN ACCORDANCE WITH
THE NOTICE PROVISIONS OF THIS AGREEMENT. FOR PURPOSES OF THIS SECTION, THE TERM
“ACTION OR PROCEEDING” IS DEFINED AS ANY AND ALL CLAIMS, SUITS, ACTIONS,
HEARINGS, ARBITRATIONS OR OTHER SIMILAR PROCEEDINGS, INCLUDING APPEALS AND
PETITIONS THEREFROM, WHETHER FORMAL OR INFORMAL, GOVERNMENTAL OR
NON-GOVERNMENTAL, OR CIVIL OR CRIMINAL. THE FOREGOING CONSENT TO JURISDICTION
SHALL NOT CONSTITUTE GENERAL CONSENT TO SERVICE OF PROCESS IN THE STATE FOR ANY
PURPOSE EXCEPT AS PROVIDED ABOVE, AND SHALL NOT BE DEEMED TO CONFER RIGHTS ON
ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT.
          (c) Cameron acknowledges that the Indemnitee may, as a result of
Cameron’s breach of its covenants and obligations under this Agreement, sustain
immediate and long-term substantial and irreparable injury and damage which
cannot be reasonably or adequately compensated by damages at law. Consequently,
Cameron agrees that the Indemnitee shall be entitled, in the event of Cameron’s
breach or threatened breach of its covenants and obligations hereunder, to
obtain equitable relief from a court of competent jurisdiction, including
enforcement of each provision of this Agreement by specific performance and/or
temporary, preliminary and/or permanent injunctions enforcing any of the
Indemnitee’s rights, requiring performance by Cameron, or enjoining any breach
by Cameron, all without proof of any actual damages that have been or may be
caused to the Indemnitee by such breach or threatened breach and without the
posting of bond or other security in connection therewith. Cameron waives the
claim or defense therein that the Indemnitee has an adequate remedy at law, and
Cameron shall not allege or otherwise assert the legal position that any such
remedy at law exists. Cameron agrees and acknowledges that: (i) the terms of
this Section 29(c) are fair, reasonable and necessary to protect the legitimate
interests of the Indemnitee; (ii) this waiver is a material inducement to the
Indemnitee to enter into the transactions contemplated hereby; and (iii) the
Indemnitee relied upon this waiver in entering into this Agreement and will
continue to rely on this waiver in its future dealings with Cameron. Cameron
represents and warrants that it has reviewed this provision with its legal
counsel, and that it has knowingly and voluntarily waived its rights referenced
in this Section 29 following consultation with such legal counsel.
     Section 30. Nondisclosure of Payments. Except as expressly required by
Federal securities laws, Cameron shall not disclose any payments under this
Agreement without the prior written consent of the Indemnitee. Any payments to
the Indemnitee that must be disclosed shall,

13



--------------------------------------------------------------------------------



 



unless otherwise required by law, be described only in Cameron proxy or
information statements relating to special and/or annual meetings of Cameron’s
shareholders, and Cameron shall afford the Indemnitee a reasonable opportunity
to review all such disclosures and, if requested by the Indemnitee, to explain
in such statement any mitigating circumstances regarding the events reported.
     Section 31. Notice by the Indemnitee. The Indemnitee agrees to promptly
notify Cameron in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification or advancement of
Expenses covered hereunder.
     Section 32. Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (a) delivered by hand and received for by the party to whom said
notice or other communication shall have been directed, or (b) mailed by U.S.
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed: (i) If to Cameron: Cooper Cameron
Corporation, 1333 West Loop South, Suite 1700, Houston, Texas 77027, Attention:
President; and (ii) if to any other party hereto, including the Indemnitee, to
the address of such party set forth on the signature page hereof; or to such
other address as may have been furnished by any party to the other(s), in
accordance with this Section 32.
     Section 33. Modification and Waiver. No supplement, modification or
amendment of this Agreement or any provision hereof shall limit or restrict in
any way any right of the Indemnitee under this Agreement with respect to any
action taken or omitted by the Indemnitee in his Corporate Status prior to such
supplement, modification or amendment. No supplement, modification or amendment
of this Agreement or any provision hereof shall be binding unless executed in
writing by both of Cameron and the Indemnitee. No waiver of any provision of
this Agreement shall be deemed or shall constitute a wavier of any other
provision hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.
     Section 34. Headings. The headings of the Sections or paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
     Section 35. Gender. Use of the masculine pronoun in this Agreement shall be
deemed to include usage of the feminine pronoun where appropriate.
     Section 36. Identical Counterparts. This Agreement may be executed in one
or more counterparts (whether by original, photocopy or facsimile signature),
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement. Only one such
counterpart executed by the party against whom enforcement is sought must be
produced to evidence the existence of this Agreement.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the day and year first above written.

                          ATTEST:       CAMERON INTERNATIONAL CORPORATION    
 
                        By:   /s/ William C. Lemmer       By:  /s/ Sheldon R.
Erikson                 
  
    Name:  William C. Lemmer       Name:   Sheldon R. Erikson     Title:  VP,
General Counsel & Secy.       Title:   Chairman, President & CEO    
 
                                    INDEMNITEE    
 
                                    /s/ Peter J. Fluor                          
        Name: Peter J. Fluor                 Address: Texas Crude Energy Inc.  
 
 
                  2803 Buffalo Speedway    
 
                  Houston, TX 77098    

15